Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-16-00650-CV

                                  EX PARTE Michael KING

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-19509
                           Honorable Renée Yanta, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s order of expunction is
REVERSED, and this cause is REMANDED to the trial court for further proceedings. It is
ORDERED that costs of appeal are taxed against Appellant Texas Department of Public Safety.

       SIGNED January 4, 2017.


                                                 _________________________________
                                                 Karen Angelini, Justice